SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2012 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 4122, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Actimize Gathers Financial Services Leadership to Share Insights on Financial Crime, Risk and Compliance Strategies at 8th Annual Global Client Forum, Dated October 10, 2012 Press Release: NICE Launches the Industry’s First Mobile Workforce Optimization Suite, Dated October 11, 2012 Press Release: NICE Actimize Solutions Implemented by MetaBank to Support Financial Crime Risk StrategyBy Providing a 360-Degree View of Enterprise Risk, Dated October 17, 2012 Press Release: NICE Leads Interactive Session on Cross-Channel Management in the Contact Center at Customer Contact 2012 West, Dated October 18, 2012 Press Release: NICE to Expand Enterprises’ Capability to Take Advantage of Big Data Created by Customer Interactions, Dated October 18, 2012 Press Release: NICE to Present Latest Trends in Real-Time Customer Interaction Management for Optimal Business Outcome at an Executive Power Lunch Series, Dated October 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name:Yechiam Cohen Title: General Counsel Dated: November 7, 2012 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: NICE Actimize Gathers Financial Services Leadership to Share Insights on Financial Crime, Risk and Compliance Strategies at 8th Annual Global Client Forum, Dated October 10, 2012 Press Release: NICE Launches the Industry’s First Mobile Workforce Optimization Suite, Dated October 11, 2012 Press Release: NICE Actimize Solutions Implemented by MetaBank to Support Financial Crime Risk StrategyBy Providing a 360-Degree View of Enterprise Risk, Dated October 17, 2012 Press Release: NICE Leads Interactive Session on Cross-Channel Management in the Contact Center at Customer Contact 2012 West, Dated October 18, 2012 Press Release: NICE to Expand Enterprises’ Capability to Take Advantage of Big Data Created by Customer Interactions, Dated October 18, 2012 Press Release: NICE to Present Latest Trends in Real-Time Customer Interaction Management for Optimal Business Outcome at an Executive Power Lunch Series, Dated October 24, 2012
